NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

IN RE MARTIN F. SALAZAR,
Petitioner. l

Miscellaneous Docket No. 110

On Petition for Writ of Mandamus to the Merit Sys-
tems Protection Board. .

Before LOURIE, SCHALL, and DYK, Circuit Judges.
PER CURIAM.
ORDER

Martin F. Salazar petitions for a writ of mandamus to
compel the Merit Systems Protection Board to docket two
of his appea1s. The Board responds Salazar replies.

On February 19, 2010, Salazar filed an appeal to the
Board seeking reinstatement of his retirement annuity.
On December 4, 2010, Salazar filed another appeal seek-
ing reinstatement of his retirement annuity. The Board
did not docket this second filing as a new appeal because
the filing was essentially the same as Salazar’s_ February
19, 2010 appeal, which was still pending before the Board.
Salazar filed yet another appeal seeking reinstatement of
his retirement annuity on September 26, 2011, which the

IN RE SAI..AZAR 2

Board also did not docket as a new appeal On June 8,
2011, Salazar filed an appeal that sought reinstatement of
his health benefits The Board docketed that appeal
regarding health benefits. On January 7, 2011, an admin-
istrative judge dismissed Salazar’s February 19 appeal
that sought reinstatement of his retirement annuity.
Salazar sought full Board reView, and the Board affirmed
the administrative judge's decision, as modified, and
sustained the Office of Personnel Management's decision
to not reinstate his retirement annuity. Salazar peti-
tioned this court for review of the Board's final order in
that case.

ln October of 2011, Salazar contacted the Board by
telephone to learn the status of his December 4, June 8,
and September 26 filings. The Board informed Salazar
that his filings requesting the same relief as his February
19, 2010 filing would not be docketed as new appeals.
This petition for writ of mandamus followed. `

The remedy of mandamus is available only in ex-
traordinary situations to correct a clear abuse of discre-
tion or usurpation of judicial power. In re Calmer, Inc.,
854 F.2d 461, 464 (Fed. Cir. 1988). A party seeking a writ
bears the burden of proving that it has no other means of
attaining the relief desired, Mallard u. U.S. Dist. Cou,rt
for the Southern Dist. of Iowa, 490 U.S. 296, 309 (1989),
and that the right to issuance of the writ is “clear and
indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449
U.S. 33, 35 (1980).

Based on the papers submitted, Salazar has not met
his burden of showing entitlement to a writ. Salazar has
not shown that the Board was required to file multiple
appeals of the same matter.

Accordingly,
IT Is ORDERED THAT:

3 lN RE SALAZAR

Salazar’s petition for writ of mandamus is denied.

FoR THE CoURT

 2  2012 /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Martin F. Salazar
Calvin Morrow, Esq.

s8

LED
FOH


JUL 20 2012
.¢Awnonmv
cism<